Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are currently pending and the claims filed on 12/27/2021 are acknowledged.  
Election/Restriction
Applicant's election without traverse of Group I, claims 1-12 and 17in the Reply filed on 12/27/2021 is acknowledged.  By way of applicant’s election, claims 13-16 have been withdrawn from further consideration. 
Therefore, claims 1-12 and 17 are examined on the merits to which the following grounds of rejections are applicable.  

Priority 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Objections
Claims 6 and 17 are objected to a minor informality under 37 CFR 1.75. 
Claim 6 recites “selected from bisabolol … and mixtures thereof”, but which would be better to write as “selected from the group consisting of bisabolol … and mixtures thereof” that is also consistent with the other claim format e.g., claims 2 and 7.
Claim 17 recites abbreviation “PTSD” which should be spelled out. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “fumed silica (Aerosil®)”, Magnesium Aluminum Silicate (Neusilin®)” in line 3. However, Claim 7 contains the trademark/trade name Aerosil® and Neusilin®. Please note that “where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves, and thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.”  In the present case, the trademark/trade name is used to identify/describe fumed silica and magnesium silicate and, accordingly, the identification/description is indefinite.
Further, claim 7 reciting “fumed silica (Aerosil®)”, Magnesium Aluminum Silicate (Neusilin®)” in line 3 is vague and indefinite because this claim uses parentheses to comments on or qualify part of the sentences and the subject matter in parenthesis is mostly likely not the same scope of all fumed silica and magnesium aluminum silicate. It is unclear whether the limitations in parentheses are meant to be limitations in the claims or whether they are only suggestions/examples.  As such, the metes and bounds of the claim cannot be determined. Appropriate correction is required. 

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 is dependent on claim 1 reciting about 0.1 to about 30% of at least one cannabinoid or a mixture thereof. However, dependent claim 2 recites “about 0.01% to about 10%” in the last second line. That is, the scope of claim 2 is broader than that of claim 1, and thus, it cannot be said claim 2 further defines claim 1 in a proper manner. 


Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-12 and 17 are rejected under 35 USC 103 as being obvious over McCarty (US2016/0015683A1, IDS of 07/07/2020) in view of Murty et al. (US2007/0104741A1) and   Letendre et al. (US2013/0281523A1, IDS of 07/07/2020). Specifically, 
Claims 1, 2, 6-8, 10-12 are rejected by McCarty; 
Claims 3-5 and 9 are rejected by McCarty in view of Murty; and 
Claim 17 is rejected by McCarty in view of Letendre. 







Applicant claims including the below claims 1 and 17 filed 12/27/2021:

    PNG
    media_image1.png
    692
    762
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    414
    1890
    media_image2.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
McCarty teaches solid dosage form composition for buccal or sublingual administration of cannabinoids (title) wherein the composition contains a cannabinoid in an amount of 5.8% to 6.9% (Examples 1-2) which is within the claimed range of about 1.0 to about 30% or about 0.01 to about 10% or close enough to about 5%; a solvent includes essential oil, terpene, mixture thereof in an amount of about 0.5 to about 95% or about 1 to about 80% or about 5% to about 70% ([0014] and [0032]) which overlaps the instant range of about 1.0 to about 5%; a solvent  includes PEG, fatty acid ester, hydrogenated vegetable oils, mixtures thereof in an amount of about 0.5 to about 95% or about 1 to about 80% or about 5% to about 70% ([0014] and [0032]) which would also reads on the claimed emulsifier and its amount overlaps the instant range of about 1.0 to about 40%; and an adsorbent (instant claim 1, in part); the cannabinoid include THC, CBD, CBC, CBDA, CBDV, CBG, CBGV, CBL, CBN, THCV, THCVA, CBO, CBNV, THCA ([0031]) (instant claim 2) wherein CBD or THC is present in an amount of about 0.5 to about 50mg ([0015]); the terpene includes limonene ([0014]) and bisabolol ([0032]) (instant claims 6 and 12); the adsorbent includes fumed silica, calcium carbonate, colloidal silica, magnesium aluminum silicate, calcium silicate, etc. ([0015], [0020], [0034] and [0043]) (instant claim 7, in part); the composition is provided in the form of tablet ([0018]), pellet, powder, etc. ([0042]) for mucosal such as buccal or sublingual (claim 1 of prior art) and in a rapid (=immediate) release ([0050]) and controlled release ([0041]) (instant claims 10-11). The composition can be used or administered by placing it under the tongue, or in the buccal cavity, and leaving it undisturbed until it disintegrates, which typically occurs within 15 minutes, more or less ([0046]); and the disorder to be treated includes AIDS, 
Although McCarty does not expressly teach self-emulsifying feature, it would be implicit because McCarty teaches all the claimed ingredients, cannabinoid, solvent or mixture thereof including emulsifiers into the cannabinoid is solvated and an adsorbent onto which the solvated cannabinoid is adsorbed, and further, the solid dosage form for the sublingual/buccal administration of solvated cannabinoids is able to achieve satisfactory or therapeutic plasma level in a mammalian subject, with fast onset of drug action and improved oral bioavailability ([0012]) and therefore, McCarty would give self-emulsifying composition. Further, McCarty does not expressly teach submicron emulsion comprising a plurality of particles having a mean particle size from about 10nm to about 1,000nm or below about 800nm, below about 600nm, below about 400nm or below about 200nm of instant claims 1 and 8, and however, McCarty teaches all the same ingredients and thus suggests that the composition contacts water or moisture inside oral cavity or body fluid ([0012], [0024], [0046], and [0050]) and would produce an oil-in-water emulsion. Accordingly, it would be obvious because much smaller particle size has greater surface area which would allow improved bioavailability of a cannabinoid, improved stability of the composition, in the absence of evidence to In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).” The Examiner's finding is based on the principle that products of identical chemical compositions cannot have mutually exclusive properties. This is a well settled principle in patent law. See In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the  characteristics of his claimed product. Id.
However, McCarty does not expressly teach at least two emulsifiers of instant claims 3-5 and its ratio of the emulsifiers to the cannabinoid of instant claim 9. The deficiencies are cured by Murty. 
Murty teaches a self-emulsifying oral dosage form of cannabinoids comprising 1-60% of pharmacologically active form of cannabinoids in a self-emulsifying system comprising an oily medium selected from the group consisting of free fatty acids in an amount of about 20-80% and at least one surfactants in about 20-60% which overlaps the claimed range of about 1 to about 40% that promotes self-emulsification the at least one surfactant includes polysorbate, sorbitan fatty acid esters, polyglyceryl fatty acid esters, sorbitan oleate, etc. ([0041]-[0042]) which reads on the claimed the at least one emulsifier having HLB from about 2 to about 12, castor oil PEG esters, hydrogenated castor oil PEG-5, 7, 9 esters, glyceryl esters of fatty acid, tocopheryl polyethylene glycol 1000 succinate, etc. ([0042]) which reads on the claimed hydrophilic emulsifier having HLB from about 10–about 16 (instant claims 3-5).  
However, McCarty does not expressly teach a kit of instant claim 17. The deficiency is cured by Letendre. 
Letendre teaches a kit intended for treating sleep disorder containing an appropriate number of one or more doses of a medicament such as cannabinoid (e.g., CBD & THC) and a device that compartmentalizes the daily doses ([0130]); the cannabinoid can be administered in an 0.05 to about 25mg ([0135]); the doses comprises daytime dose and night time dose of 2.5-10mg ([0048] and [0160]-[0161]); and the composition can be administered for example, daily, multiple times per day ([0124]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

2. The difference between the instant application and McCarthy is that McCarthy does not expressly teach at least two emulsifiers of instant claims 3-5 and its ratio of emulsifier to cannabinoid of instant claim 9. The deficiencies are cured by Murty. 
3.  The difference between the instant application and McCarthy is that McCarthy does not expressly teach a kit of instant claim 17. The deficiency is cured by Letendre. 
4. The difference between the instant application and the applied art is that the applied art does not expressly teach various species of cannabinoid of instant claim 2, of emulsifiers of instant claims 4-5, terpene of instant claim 6, and adsorbing powder of instant claim 7 other than those species of the applied art.  

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a relevant research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges of cannabinoid, terpene, emulsifier with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to increase the amount of adsorbing powder in a solid dosage composition in order to enhance the properties of the final product, in the absence of evidence to the contrary. 
prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize or adjust the ratio of Murty cannabinoid (about 1-80%) to at least two emulsifiers (about 1-80%) with the claimed ratio of about 5:1 to about 1:20, or about 2:1 to about 1:10, or from about 1:1 to about 1:5 because Murty teach amounts of cannabinoid and emulsifiers and thus the ordinary artisan would optimize them to obtain the claimed ratio, in the absence of criticality evidence. 

2. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to select mixtures of at least two surfactants (=emulsifiers) in order to provide additive intended stable effects to the cannabinoid. 

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to provide a kit form with certain dose regimen.  
One of the skilled in the art would have been motivated to do so because Letendre teaches plurality administration over the prolonged treatment, daily administration, multiple administration, night administration and thus, the ordinary artisan would determine frequency, timing, amount of administration of composition containing cannabinoid and terpene depending on the intended purpose and therapeutic effects, administration time, severity of disease or condition, etc., without undue experimentation, in the absence of evidence to the contrary.  

4. The claimed species other than those of the applied art would be obvious variation because they have equivalent functions and selecting one of them would be a matter of choice or design and would have achieved no more than the predictable results. 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-5 and 8-10 of patent no. 10,898,463B2 in view of McCarty (US2016/0015683A1) 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims require cannabinoid (about 0.1 to about 30% (instant) vs. about 20 to about 90% (patent ‘463), terpene (about 1.0 to about 5% (instant) vs. about 5% to about 50% (patent ‘463)), at least two emulsifiers (about 1 to about 40% (instant) vs. about 5 to about 50% (patent ‘463)), the composition provides particle size of about 10-1000nm (instant) vs. (about 20-about 100 nm).  The difference between them is that instant claim 1 further requires adsorbing powder including fumed silica. The deficiency is cured by McCarty.  McCarty teaches silica, fumed silica, colloidal silicon dioxide, calcium silicate, etc. as the adsorbent ([0015]). Thus, adding such adsorbent material to the composition would absorb the ingredients of cannabinoid, terpene and emulsifiers to provide solid dosage form. 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the patent ‘463 subject matter.

Conclusion
All examined claims are not allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613